Harrison, J. This was an action upon a promissory note for $400, executed to the appellant by the appellees, and dated at Little Rock, Februaiy 7th, 1865. . The only question in the case is raised.by a demurrer to the defendants’ plea, which alleges that the note was executed during the late civil war, and that, at the time, the plaintiff was a citizen of the State of Minnesota, and the defendants were citizens of the State of Arkansas, adhering to and aiding the rebellion,. and public enemies of the United States, and that the execution of the same was not by any license or permission of the United States. That, during the war, the status of the inhabitants of the insurrectionary States, outside of the territory therein, held by the United States forces, was that of public enemies of the .government, was conclusively settled by the Supreme Court of the United States, in the Prize cases, 2 Black, 635, and the case of Mrs. Alexander’s cotton; 2 Wal., 404; and see also, Phillips vs. Match, 1 Dill., C. C. Pep. 571; and it is a principle of public law, recognized by all nations, that, during war, all trade and intercourse between the citizens or subjects of one of the belligerent States or powers, with those of the other, are interdicted, except by the license or permission of the government, or in the mere exercise of the rights of humanity. Consequently, all contracts made with a public enemy, without the license or permission of the government (no contract can arise from the mere exercise of the offices of humanity), are, upon the ground of public policy, invalid and void. Although the court will judicially notice that, at the date of the note, Little Rock and a large part of the State were and had been, for some considerable time previously, in possession of the forces of the United States, yet no such inference, as that the defendants resided there or in the territory over which the government had re-established its authority, and could not longer be regarded, as enemies, can be drawn therefrom, in opposition to the direct averment of the plea that they were public enemies. The plea was good and the demurrer to it -was, therefore, properly overruled. .Judgment affirmed.